                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

     UNITED STATES OF AMERICA                          §
                                                       §
     v.                                                §   CRIMINAL NO. 4:18-CR-242 ALM
                                                       §
     RANDY MONTELONGO                                  §


                   MEMORANDUM ADOPTING REPORT AND
           RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

           Came on for consideration the above-referenced criminal action, this Court having

    heretofore referred the request for revocation of Defendant’s supervised release to the United

    States Magistrate Judge for proper consideration. The Court has received the Report of the United

    States Magistrate Judge pursuant to its order. Defendant having waived allocution before this

    Court as well as his right to object to the Report of the Magistrate Judge, the Court is of the opinion

    that the findings and conclusions of the Magistrate Judge are correct.

           It is, therefore, ORDERED that the Magistrate Judge’s Report is ADOPTED as the

    opinion of the Court. It is further ORDERED that Defendant’s supervised release is hereby

    REVOKED. It is further ORDERED that Defendant be committed to the custody of the Bureau

.   of Prisons to be imprisoned for a term of fifty-one (51) months, to be served consecutively to

    any other sentence, with no supervised release to follow. The Court further recommends that

    Defendant’s term of imprisonment be carried out in FCI Seagoville, if appropriate.

           IT IS SO ORDERED.
            SIGNED this 16th day of September, 2019.




                                            ___________________________________
                                            AMOS L. MAZZANT
                                                    1
                                            UNITED STATES   DISTRICT JUDGE
